DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Color Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are hereby objected to under 37 CFR 1.84(a)(2) due to the submission of color drawings without the required petition, as mentioned above in this section.  This objection may be overcome by: (1) either filing the petition for color drawings as set forth above in this section, or, (2) stating in writing in the response to this office action that the drawing are intended to be reproduced in black-and-white.

Comment on Line Numbers of Claims
Please note that any mention of line numbers in a claim in this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to that claim as it may be reproduced below in this office action.

Objection to the Specification
The text of 37 CFR 1.71(a) is as follows:
“(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.”  (Bold added).
The specification is hereby objected to under 37 CFR 1.71(a) in that the mention of “PPPAR” on page 5, in paragraph [0029] at line 6 is unclear in context.  The text, “PPPAR” appears to be an acronym, but it is not defined in the specification, and it is not a known acronym in the art.  Thus, the text, “PPPAR” is unclear in context.


Typographical Error in Claim 3
On line 1 of claim 3, the dependency appears to have a typographical error, in that a claim cannot depend from itself.  It appears that dependent claim 3 may have been intended to depend from dependent claim 2.  For purposes of examination, it is presumed that claim 3 depends from claim 2.  Correction is hereby required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 1 is as follows:
“1. A radar system for performing radar target detection for air surveillance and weather surveillance, the radar system comprising: a single polarimetric Phased Array Radar (PAR); and a controller coupled to and controlling operation of the single polarimetric PAR such that the polarimetric PAR combines radar target detection and tracking operations with weather surveillance operations by performing polarization in a non-orthogonal manner when steering the polarimetric PAR off the principal planes of the radar.”

Claim 1 recites the limitation "the principal planes" in line 7, but there is no earlier recitation of “principal planes” in claim 1 to provide antecedent basis.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the principal planes" in line 8, but there is no earlier recitation of “principal planes” in claim 11 to provide antecedent basis.  There is insufficient antecedent basis for this limitation in the claim.
In dependent claim 4 at lines 3-4, it is unclear in context if “its principal planes” refers to “the principal planes” on line 7 of independent claim 1, or to different “principal planes.”

In dependent claim 14 at lines 3-4, it is unclear in context if “its principal planes” refers to “the principal planes” on line 8 of independent claim 11, or to different “principal planes.”
In dependent claim 18 at line 3, it is unclear in context if “principal planes” refers to “the principal planes” on line 8 of independent claim 11, or to different “principal planes.”
Claim 9 recites the limitation "the rotation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that perhaps claim 9 was intended to depend from claim 8.
Claim 19 recites the limitation "the rotation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that perhaps claim 19 was intendent to depend from claim 18.
On line 1 of dependent claim 4, the word, “software” is indefinite and unclear in context as to what “software” is meant in that the specification does not disclose any “software” as described in the claim.  Please see 37 CFR 1.75(d)(1).
On line 1 of dependent claim 5, the word, “software” is indefinite and unclear in context as to what “software” is meant in that the specification does not disclose any “software” as described in the claim.  Please see 37 CFR 1.75(d)(1).
On line 1 of dependent claim 14, the word, “software” is indefinite and unclear in context as to what “software” is meant in that the specification does not disclose any “software” as described in the claim.  Please see 37 CFR 1.75(d)(1).

On line 1 of dependent claim 4, the word, “structure” is indefinite and unclear in context as to what “structure” is meant in that the specification does not disclose any “structure” as described in the claim.  Please see 37 CFR 1.75(d)(1).
On line 1 of dependent claim 5, the word, “structure” is indefinite and unclear in context as to what “structure” is meant in that the specification does not disclose any “structure” as described in the claim.  Please see 37 CFR 1.75(d)(1).
On line 1 of dependent claim 14, the word, “structure” is indefinite and unclear in context as to what “structure” is meant in that the specification does not disclose any “structure” as described in the claim.  Please see 37 CFR 1.75(d)(1).
On line 1 of dependent claim 15, the word, “structure” is indefinite and unclear in context as to what “structure” is meant in that the specification does not disclose any “structure” as described in the claim.  Please see 37 CFR 1.75(d)(1).
Dependent claim 7 is indefinite and unclear in context in that it contradicts independent claim 1, from which it ultimately depends.  Namely, independent claim 1, insofar as it can be understood, discloses that signals have non-orthogonal polarizations, but claim 7 states that the signals are orthogonal.
Dependent claim 17 is indefinite and unclear in context in that it contradicts independent claim 11, from which it ultimately depends.  Namely, independent claim 11, insofar as it can be understood, discloses that signals have non-orthogonal polarizations, but claim 17 states that the signals are orthogonal.

Each of dependent claims 12-20 is unclear, at least, in that it depends ultimately from unclear, independent claim 11.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
On line 6 of independent claim 1, the phrase, “performing polarization in a non-orthogonal manner” is indefinite and unclear in context.  It is noted that the phrase does not say that polarization is performed on signals such that different signals have polarizations that are not orthogonal with respect to each other, rather, the phrase says 
In MPEP 2163.02, the standard for the written description is set forth as follows:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”  (Bold added).

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Hondl publication is of general interest for relating generally to multi-function phased-array radar.

The Zrnic et al publication is of general interest for relating generally to an agile-beam phased-array radar for use in detecting weather.
Dybdal et al (‘851) is of general interest for showing the used of non-orthogonal polarizations in increasing bandwidth.
Bachmann et al (‘735) is of general interest for showing a multi-function phased-array radar with dual polarizations.
Zhang et al (‘582) is of general interest for showing a polarimetric phased array radar, and for the disclosure in paragraph [0042], noting particularly lines 1-4 of that paragraph as to the horizontal and vertical polarizations not always being orthogonal.
Vacanti (‘498) is of general interest for showing a multi-function weather radar that is electronically steered.
Greenberg et al (‘493) is of general interest for showing a polarimetric phased-array radar.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648